Final Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 14, 2021 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1, 3-5 and 8-10 are pending in the present application.  The instant claims are rejected as indicated below.

Double Patenting
The provisional rejection of claims 1, 3-5 and 8-10 on the ground of nonstatutory double patenting over claims of copending Application Nos. 16/272,515 and 16/272,426 is maintained.


The rejection of claims 1, 3-5 and 8-10 on the ground of nonstatutory double patenting over claims of US Patent No. 10,568,873 is maintained.
Applicant’s statement that the rejection be held in abeyance until allowable subject matter has been agreed upon is noted.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 3-5 and 8-10 under 35 U.S.C. 103 over Amin et al. (Hepatology, 2011, cited by applicant on IDS submitted 4/10/2019) in combination with Rezaee et al. (Iran J. Basic Med. Sci., 2013, cited by applicant on IDS submitted 10/07/2020), Borch et al. (US 5,233,031) and Platzek et al. (US 6,180,113).
Amin et al. teaches saffron, which contains safranal, as an anticancer drug useful against hepatocellular carcinoma (HCC) (see the entire article, especially Abstract; page 858, Plant Material and Preparation and page 863, Saffron Induces Growth Arrest and Apoptosis In Vitro). The reference teaches orally or parenterally administering various doses of saffron (see page 858, Treatment Regimen).

The instant claims differ from Amin by reciting
various amounts of safranal (see instant claims 8-9) and
administration of a second therapeutic agent such as carboplatin, cisplatin, methotrexate, doxorubicin, etc. (see instant claim 10).


Razaee et al. teaches isolated safranal has anticancer property in a dose-dependent way (see the entire article, especially pages 22-23, Cytotoxic effects) and
as evidenced by Amin, saffron, comprising safranal, inhibits colony formation of HepG2 cells in a dose-dependent manner.

Based on the teachings of Amin that a composition comprising safranal is useful in treatment of liver cancer and that of Razaee that isolated safranal has anticancer property, the skilled artisan would have the reasonable expectation the safranal in the composition of Amin is involved in the anticancer property against hepatocellular carcinoma.  Therefore, in light of the combined teachings of Amin and Razaee as well as the level of skill of the ordinary artisan in the art at the time of the present invention, confirming the effect of isolated safranal and determining the amount(s) of said isolated safranal that would be effective in treating liver cancer in a subject in need of would require only routine experimentation that would have been within the level of skill of the ordinary artisan in the medical art at the time of the present invention.
As recognized by MPEP § 2144.05, 
Generally, differences in concentration or tempera-ture will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

	Based on the knowledge in the pharmaceutical/medical art, it would have been within the level of skill of the ordinary artisan in the art to determine the amount of 
In regards to claim 10 and as recognized by MPEP § 2144.06(I):
As recognized by MPEP § 2144.06(I):

    PNG
    media_image1.png
    325
    639
    media_image1.png
    Greyscale

Thus, the combination of a composition comprising safranal with other anticancer agents such as cisplatin, fluorouracil, doxorubicin, etc. (see for example, ‘031, col. 2, lines 55-61; ‘113, col. 74, lines 61-63) to provide treatment of hepatocellular carcinoma in a patient in need of treatment would have been prima facie obvious to the skilled artisan in the art at the time of the present invention. As noted above, the idea to combine flows logically from their having been individually taught in the prior art for treatment of the same disorder(s).
Therefore, the instant claims are rendered prima facie obvious.

Response to Arguments
Applicant continues to argue Amin teaches using a crude extract of saffron on 

Applicant’s argument was considered but not persuasive for the following reasons.
The issue is not what each reference teaches but what the skilled artisan in the medical/pharmaceutical art would gleam from teachings by the cited references.
As noted above, safranal in isolated form or in “a composition including safranal”, as evidenced by Amin and Rezaee, has anticancer property.  Amin teaches said composition is useful in treating HCC.  Based on the teaching of Rezaee, the skilled artisan would have the reasonable expectation that safranal, in “a composition including safranal” was involved in the anticancer effect seem in Amin and, thus, useful in treating HCC as instantly claimed.
Applicant notes MPEP § 2144.05 and argues the claimed dose range would be unobvious.  
Applicant’s attention is directed to MPEP § 2144.05 II.A., which notes: 
Generally, differences in concentration or tempera-ture will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation”.
Determining the amount of an active agent useful in treating a patient is routine in the medical/pharmaceutical art and, thus, would have been within the level of skill.  Additionally, as noted by both Amin and Rezaee, composition comprising safranal produces a dose-dependent anticancer effect.
Applicant argues Rezaee does not cure the deficiencies of Amin because it teaches crocin may have a more profound value as an anticancer agent in comparison with other main saffron chemical and elaborates on the other non-cancerous benefits of safranal.
A reference must be evaluated for what it teaches those of ordinary skill in the art.  In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966).  In re Chapman, 357 F.2d 418, 148 USPQ 711 (CCPA 1966).
Therefore, the fact that the reference might teach crocin has a more profound anticancer effect and elaborates on the other non-cancerous benefits of safranal does not nullify its teaching of the anticancer of the safranal.
Lastly, as noted above, Borch and Platzek were utilized for the teaching of cisplatin, fluorouracil, doxorubicin, etc., as recited by instant claim 10, as anticancer agents.
In summary, the anticancer effect of safranal was known in the art at the time of the present invention.  Determining the amount(s) of the compound useful in treating 
For these reasons, the rejection of claims 1, 3-5 and 8-10 under 35 U.S.C. 103 over Amin et al. (Hepatology, 2011, cited by applicant on IDS submitted 4/10/2019) in combination with Rezaee et al. (Iran J. Basic Med. Sci., 2013, cited by applicant on IDS submitted 10/07/2020), Borch et al. (US 5,233,031) and Platzek et al. (US 6,180,113).

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BARBARA P BADIO/Primary Examiner, Art Unit 1628